     Case 2:16-cr-00414-GW Document 234-1 Filed 10/10/19 Page 1 of 2 Page ID #:2326


 1    Reuven L. Cohen (Bar No. 231915)
      rcohen@cohen-williams.com
 2    Gabriel L. Pardo (Bar No. 261625)
 3    gpardo@cohen-williams.com
      Brittany L. Lane (Bar No. 323440)
 4    blane@cohen-williams.com
      COHEN WILLIAMS LLP
 5    724 South Spring Street, 9th Floor
      Los Angeles, CA 90014
 6    Telephone: (213) 232-5160
 7    Facsimile: (213) 232-5167

 8    Attorneys for Defendant,
      GRACE HONG
 9
10                              UNITED STATES DISTRICT COURT
11                             CENTRAL DISTRICT OF CALIFORNIA
12                                   WESTERN DIVISION
13
14    UNITED STATES OF AMERICA,                   Case No. CR 16-414-GW
15                Plaintiff,                      [PROPOSED] ORDER CONTINUING
16                                                SENTENCING DATE
            v.
17    GRACE HONG,
18                Defendant.
19
20
21
22
23
24
25
26
27
28
     Case 2:16-cr-00414-GW Document 234-1 Filed 10/10/19 Page 2 of 2 Page ID #:2327


 1         GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED that the
 2   date for sentencing in this matter is continued to January 23, 2020, at 8:00 a.m.
 3
 4            IT IS SO ORDERED.
 5
 6   DATED: October _____, 2019                    _________________________________
                                                   HON. GEORGE H. WU
 7
                                                   United States District Judge
 8
 9
     Presented by:
10
     /s/ Gabriel L. Pardo
11
     REUVEN L. COHEN
12   GABRIEL L. PARDO
     BRITTANY L. LANE
13
     Attorneys for GRACE HONG
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
